         Case 6:20-cv-00881-ADA Document 65 Filed 06/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


SONOS, INC.,

               Plaintiff,

       vs.                                       Case No. 6:20-cv-00881-ADA

GOOGLE LLC,
                                                 JURY TRIAL DEMANDED
               Defendant.



   DEFENDANT GOOGLE LLC’S STATUS REPORT ON MOTION TO TRANSFER

TO THE HONORABLE COURT:

       Pursuant to the Standing Order Regarding Motion for Inter-District Transfer, Defendant

Google LLC (“Google”) submits this Status Report on its pending Motion to Transfer to the

Northern District of California.

       Google filed its Motion to Transfer on January 8, 2021 [Dkt. 34]. Thus, under the default

deadline, venue discovery must be completed by no later than July 8, 2021. The plaintiff’s

response would be due two weeks following the completion of venue discovery (or July 22, 2021).

       As stated in Defendant Google LLC’s Notice on Venue Discovery and Briefing Deadlines

filed on May 24, 2021 [Dkt. 63], the parties adjusted the Court’s default venue discovery and

briefing to better afford the Court sufficient time to rule on the Motion to Transfer before the

Markman hearing set for July 15, 2021, as follows:

       Close of venue discovery: June 7, 2021

       Deadline for Sonos’s Response in Opposition to Motion to Transfer: June 15, 2021

       Deadline for Google’s Reply in Support of Motion to Transfer: June 25, 2021
         Case 6:20-cv-00881-ADA Document 65 Filed 06/03/21 Page 2 of 2




Dated: June 3, 2021

                                            By: /s/ Paige Arnette Amstutz
                                               Paige Arnette Amstutz
                                               Texas State Bar No. 00796136
                                               SCOTT, DOUGLASS & MCCONNICO, LLP
                                               303 Colorado Street, Suite 2400
                                               Austin, TX 78701
                                               Telephone: (512) 495-6300
                                               Facsimile: (512) 495-6399
                                               pamstutz@scottdoug.com

                                               Charles K. Verhoeven (admitted pro hac vice)
                                               charlesverhoeven@quinnemanuel.com
                                               Melissa Baily (admitted pro hac vice)
                                               melissabaily@quinnemanuel.com
                                               Jordan Jaffe (admitted pro hac vice)
                                               jordanjaffe@quinnemanuel.com
                                               Lindsay Cooper (admitted pro hac vice)
                                               lindsaycooper@quinnemanuel.com
                                               QUINN EMANUEL URQUHART & SULLIVAN LLP
                                               50 California Street, 22nd Floor
                                               San Francisco, CA 94111-4788
                                               Telephone:     (415) 875 6600
                                               Facsimile:     (415) 875 6700

                                               Counsel for Defendant Google LLC



                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on June 3, 2021, all counsel of record who have appeared in this case are being served with a

copy of the foregoing via the Court’s CM/ECF system.


                                                      /s/ Paige Arnette Amstutz
                                                      Paige Arnette Amstutz
